 In the Matter ofHUNTINGBURG FURNITURECOMPANYandUNITEDFURNITURE WORKERS OFAMERICA, LOCAL #331, CIOCase No. R--5871.-Decided September 14, 19/3Mr. Isidor Kahn,of Evansville, Ind., for the Company.Mr. Fred Ful f ord,of Jasper, Ind.,Mr. Jack Hochstadt,of Chicago,Ill., andMr. John D. Quimby,of Chattanooga, Tenn., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition filed by United Furniture Workers ofAmerica, Local #331, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHuntingburg Furniture Company, Huntingburg, Indiana, hereincalled the Company, the National Labor Relations Board providedfor anappropriate hearing upon due notice before Jack G. Evans,Trial Examiner.Said hearing was held at Jasper, Indiana,, onAugust 16, 1943.The Company and the Union appeared, participatedand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYHuntingburg Furniture Company, an Indiana corporation, is en-gaged in the manufacture of wooden furniture.For this purpose itowns and operates three plants at Huntingburg, Indiana, and one,52 N. L.R. B., No. 102.602 HUNTINGBURG FURNITURECOMPANY603plant at Ferdinand, Indiana.Raw materials for these plants, morethan 75 percent of which is purchased from points outside the Stateof Indiana, have an annual value of more than $100,000.The annualsale of finished products exceeds $150,000.Approximately 75 percentof the finished products is shipped to points outside the State of Indi-ana.We find that the Company is engaged in commerce within themeaningof the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Furniture Workers of America, Local #331, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the hearing, the Union sought recognition as the ex-clusive representative of the employees of Plants Nos. 1 and 4.Atthe hearing, the Union enlarged its request to include Plants Nos. 2and 3.The Company refused the request with respect to all fourplants.The record reveals that the- Union represents a substantial number,of the employees in the unit hereinafter' found to be -appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union and,the Company agree that the production and main-tenance employees of its four plants are an appropriate unit.TheyIThe Regional Director reported that the Union submitted 143 designations, 57 ofwhich borethe apparentlygenuine original signatures of persons in the claimed unitand on the pay roll of July 23, 1943, which lists 98 employees in the claimed unit at PlantNo 1; the remaining 64 designations bore the apparently genuine original signatures ofpersons in the claimed unit and on the pay rollof July 16,1943, which lists 73 employeesin the claimed unit at PlantNo. 4.Allbut 3 designations,which were undated, weredated in June and July 1943.The Trial Examiner reported that the Union submitted:(1) 3 designations bearing theapparently genuine original signatures of personson the July23, 1943,pay roll for PlantNo. 1; (2)40 designations,39 ofwhich, dated in July and August 1943,bore the apparentlygenuine original signatures of persons on the Company's current pay roll which lists 61persons atPlant No 2,and (3)39 designations,dated in July and August1943, with 2undated, bearing the apparently genuine original signatures of persons on the Company'scurrent pay roll which lists 93 personsat Plant No. 3.The Company objected tothe introduction of the Regional Director's statement and thestatementof the TrialExaminer concerning claims of authorization on the grounds thatthe Company has had no opportunity for examination and cross-examination with respectthereto.We find no merit in the objection.SeeMatter of Amos-Thompson Corporation,49 N. L It. B, No.55, and cases cited therein 604DEICIIStIONS OF NATIONALLABOR RIEELATIONS BOARDfurther agree to include firemen-watchmen, whom we shall include, andto exclude supervisory, clerical, and temporary employees,2 whomwe shall exclude.They disagree with respect to truck drivers andcertain employees alleged by the Union to be supervisory employees.The Union would exclude thetruck driverson the basis of an oralagreement with the Teamsters' Union (A. F. of L.) not to representtruck drivers engaged in hauling merchandise to and from points out-side the county in which the Company's plants are located. The recordreveals, however, that all of the plants are within the same county andthat the five truck drivers on the Company's payroll are engaged ex-clusively in inter-plant hauling.'We shall therefore include the truckdrivers in the unit.The .Union and the Company agree to exclude as supervisory thefollowing employees :Homer Stilwell, Alton Steinkamp, Edgar De-bruler, Herbert Schmaker, Leo Schipp, Roman Gerber,andRaymondPfaff.The Company would additionally excludeOrin Seibe,super-intendent of Plant No. 1.The evidence indicates that all these menare supervisory employees, and we shall exclude them.The Union wouldalsoexclude, and the Company would include, thefollowing : Plant No.1,Kress,assistant machine room foreman, andFreson,cabinet room foreman; Plant No.2, Blemker,assistant generalforeman; Plant ,No.3,Moore,machine room foreman, andVerkemp,,cabinet maker foreman; and' Plant No:4,Kemp,assistant generalforeman. Inasmuchas allthesemen exercisesupervisory control overthe employees in their departments, we shall exclude them.The re-maining employees, whom the Union would exclude as supervisory, donot exercise such supervisory duties as to warrant their exclusion fromthe unit.'We find that all production and maintenance employees of theCompany at Plants Nos. 1, 2, 3, and 4, including firemen-watchmenand truck drivers engaged exclusively in inter-plant hauling, but ex-eluding temporary employees, clerical employees, and supervisoryemployees with authority to hire, promote, discharge, discipline orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of. Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.f Temporary employees were identified as high school students who ordinarily leave theemployment of the Company at the beginning of the school year.8There is a sixth truck driver, not employed by the Company, who hauls materials forthe Company to and from points outside the county.He is presently a member of theTeamsters' UnionA These employees are Bennie Underwood,William Tanner,Frank Seibe,Nelson Schockley,Arthur Albert,Raymond Bartlett,and "Red"Metzger.a HUNTINGiBURG FURNITURE COMPANY605V.THE DETERMINATION OF REPRESENTATIVESThe Union desires that employees in the appropriate unit who wereemployed at the date of the hearing shall be eligible to vote in the elec-tion herein directed.We see no reason for departing from.our cus-tomary practice and shall accordingly direct that the question concern-ing representation which has arisen be resolved by an election bysecret ballot among the employees in the appropriate unit who wereemployed during the pay-roll period'immediately preceding the dateof the Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with HuntingburgFurniture Company, Huntingburg, Indiana, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty (30}days from the date of this Direction, under the directionnand supervi-sionof the Regional Director for the Fourteenth Region, acting in thismatter as agentfor the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,amongthe employees in the unit found appropriate in Section IV,above who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in thearmed forcesof the United States who present themselvesin personat the polls, butexcludingany who havesince quit or beendischargedfor cause, to de-terminewhether or not they desireto be representedby United Furni-tureWorkers of America, Local #331,affiliatedwith theCongress ofIndustrial Organizations, for the purposes of collectivebargaining.CHAIRMAN Mn.LIS took no part inthe consideration of the above De-cisionand Direction of Election.